10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-oOo0-
UNITED STATES OF AMERICA, ) .
Plaintiff,
vs ) ORDER FOR ISSUANCE OF
) WRIT OF HABEAS CORPUS
) AD PROSEQUENDUM FOR
AARON WADE FERGUSON, ) AARON WADE FERGUSON
) (D# 01415652)
Defendant.

 

 

 

Upon reading the petition of the United States Attorney for the District of Nevada,
and good cause appearing therefore,

IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue
out of this Court, directing the production of the body of the said AARON WADE
FERGUSON before the United States District Court at Las Vegas, Nevada, on or about
Febru _/[o, 2020, at the hour of Li 50 -amnr/p.m., for arraignment and any
further proceedings and from time to time and day to day thereafter until excused by the said

Court.

DATED: _~7/ Z , 2020

UNITED STATES MAGISTRATE JUDGE

 

 

 
10

11

12

13

14

15

16

17

18

19

20°

21

22

23

24

i gp vie @ oF
Bos Eon e a

NICHOLAS A. TRUTANICH IA EER
AUPE pay

United States Attorney Pr ts
District of Nevada U.S. MAP _
Nevada Bar Number 13644 AGISTRATE A
BIANCA R. PUCCI we

Assistant United States Attorneys Cn

501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101

PHONE: (702) 388-6336
Bianca.Pucci@usdoj.gov

Attorney for Plaintiff United States of America
UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-oO0-
UNITED STATES OF AMERICA, )
) Case No.:
Plaintiff, 2:20-mj-00056-VCF
vs ) PETITION FOR WRIT OF HABEAS
‘ ) CORPUS AD PROSEQUENDUM FOR
) AARON WADE FERGUSON
AARON WADE FERGUSON, ) (D# 01415652)
)
Defendant.

 

 

 

The petition of the United States Attorney for the District of Nevada respectfully
shows that AARON WADE FERGUSON, is committed by due process of law in the
custody of the Warden, Clark County, Las Vegas, Nevada, that it is necessary that the said
AARON WADE FERGUSON be temporarily released under a Writ of Habeas Corpus Ad
Prosequendum so that the said AARON WADE FERGUSON may be present before the
United States District Court for the District of Nevada, Las Vegas, Nevada, on or about
Feb rity {b_, 2020, at the hour of Hi FO -xtr/p.m., for arraignment and initial
appearance from time to time and day to day thereafter until excused by the said Court.

That the presence of the said AARON WADE FERGUSON before the United States
District Court on or about Febr My Je, 2020, at the hour of X30 ar7/p.m., for

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

arraignment and initial appearance and from time to time and day to day thereafter until
excused by the Court has been ordered by the United States Magistrate or District Judge for
the District of Nevada.

WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directed to the Warden, Clark County, Las Vegas,
Nevada, and to the United States Marshal for the District of Nevada, commanding them to
produce the said AARON WADE FERGUSON before the United States District Court on
or about Fe Lrae, j 42; 2020, at the hour of xd ae / p.m., for arraignment and
initial appearance and from time to time and day to day thereafter, at such times and places
as may be ordered and directed by the Court entitled above, to appear before the Court, and
when excused by the said Court, to be returned to the custody of the Warden, Clark County,
Las Vegas, Nevada.

Respectfully Submitted,
NICHOLAS A. TRUTANICH

/ oe
: -
/s/ { (QW

BIANCA R. PUCCI ,
Assistant United States Attorney

 
